DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.
Claims 25-27 and 30 were canceled and claims 33-35 were added. 
Claims 18, 20-24, 28, 29, and 31-35 are pending. 
Claims 20-22 and 29 stood withdrawn as being drawn to a non-elected invention. After further search and consideration, species ‘d’ of species election 2 (“molecules that directly contact mRNA” in action of 8/18/2017) is rejoined.  This species group entails siRNA inhibitors of HDAC3 expression as recited in instant claims 20 and 29. Accordingly, claims 20 and 29 are rejoined, and claims 21 and 22 stand withdrawn.
Claims 18, 20, 23, 24, 28, 29, and 31-35 are under consideration.
Rejections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later filed application must be sufficient to comply with the requirements of 35 U.S.C. l 12(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/152301, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The provisional application does not provide adequate support at least for HDAC3-specific inhibitors, except for HDAC3-targeted siRNAs. The provisional application does not provide adequate support for inhibiting DNA methylation. Therefore, the instant claims 18, 23, 24, 28 and 31-35 have an effective filing date of 4/25/2016, i.e. the filing date of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18, 28, 31, 33 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rumbaugh, et al. Neuropsychopharmacology (2015) 40, 2307–2316).
Rumbaugh taught a method in which the HDAC3-specific inhibitor RGFP966 was administered to mice and genome-wide expression profiling of the treated mice was performed by sequencing of hippocampal RNAs. See abstract. Changes in expression in 233637 genes were evaluated, including Gpc4 and Atrx.  Supplementary Table S3, available on line at https://www.nature.com/articles/npp201593#Sec14, shows that the expression of Gpc4 and Atrx increased by approximately 1.7-fold and 1.4-fold, respectively, as a result of RGFP966 treatment. Data for Gpc4 is at line 202 of the table and Atrx is at line 2585. Thus Rumbaugh is considered to have prohibited Xist independent silencing of Xist dependent X chromosome genes and to have measured expression of mRNAs of the genes. 
In claim 28, the step of “identifying a molecule as capable of prohibiting Xist-dependent silencing of X chromosome genes or an Xist-dependent autosome gene” is a mental process step considered to merely constitute non-functional descriptive matter that receives no patentable weight in the process of applying prior art. In this case, the mental process step of “identifying” is considered to be analogous to an “informing” step as in King Pharmaceuticals, Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (2010). The relevant inquiry is whether a new and nonobvious functional relationship with the known method exists. In King Pharma, the court found that the relevant determination is whether the "instruction limitation" has a "new and unobvious Id.. The court held that the relationship was non-functional because "[i]nforming a patient about the benefits of a drug in no way transforms the process of taking the drug with food." Id. In this case, the “identifying” steps do not affect the process of administering the inhibitor, a process that already existed in the prior art. The instantly recited “identifying” steps do not change the outcome of the practical steps in anyway. See MPEP 2112.01(III). Thus Rumbaugh anticipated the claims.

Claim(s) 18, 20, 28, 29, 32, 33 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al., (Proc. Nt. Acad. Sci. USA 104(39): 15282-15287, 2007) as evidenced by Xu et al., (Oncotarget 8(60): 101406-101417, 2017). 
Sun taught that treatment of isolated neuronal stem cells with siRNA directed against HDAC3 resulted in upregulation of p21 expression as measured by RT-PCR.  See abstract and first full paragraph on page 15285.
Xu provides evidence that p21 is a gene that is silenced by Xist (see title and abstract). Accordingly, Sun is considered to have performed a method of prohibiting Xist-inactivation of p21 by administration of a specific HDAC3 inhibitor, and then measuring the expression of p21 mRNA, and so anticipated the claims.  

Claim(s) 18, 20, 23, 28, 29, 31, and 33-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McHugh et al., (Nature 521:232-236, 2015, of record) including authors not currently cited as inventors of the instant application.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 and 34 is/are rejected under 35 U.S.C. 103 as obvious over Rumbaugh, et al., (Neuropsychopharmacology (2015) 40, 2307–2316).
Rumbaugh taught a method in which the HDAC3-specific inhibitor RGFP966 was administered to mice and genome-wide expression profiling of the treated mice was performed by sequencing of hippocampal RNAs. See abstract. Changes in expression in 233637 genes were evaluated, including Gpc4 and Atrx.  Supplementary Table S3, available on line at https://www.nature.com/articles/npp201593#Sec14, shows that the expression of Gpc4 and Atrx increased by approximately 1.7-fold and 1.4-fold, respectively, as a result of RGFP966 treatment. Gpc4 is at line 202 of the table and Atrx is at line 2585. 
Rumbaugh did not disclose if any of the genes under assay had been silenced by Xist and were reactivated by the treatment, and did not disclose the gender of any of the mice in the study.  However, at a minimum, it would have been obvious to have 

Claims 18, 23, 24, 28, 31, and 33-35 are rejected under 35 U.S.C. 103 as obvious over Jones et al., (US20160030458, of record) in view of Chueh et al., (Antioxidants & Redox Signaling 23(1): 2015) and Rumbaugh, et al., (Neuropsychopharmacology (2015) 40, 2307–2316).
Jones taught methods of treating leukemia with a combination of an HDAC inhibitor and the DNA methyltransferase inhibitor azacytidine. See e.g. abstract and claim 19. Jones exemplified a method of contacting HL-60 cells with an HDAC3-specific inhibitor (i.e. Compound H) and azacytidine (paragraphs [0035] and [0290]). HL-60 cells are female-derived cells  and absent evidence to the contrary, comprise all X-chromosome and autosome genes that can be inactivated by Xist. The outcome of the method steps of Jones is considered to inherently result in the “prohibiting” Xist-mediated inactivation of any X-chromosome or autosome gene, including  Gpc4 or Atrx. The requirement of “targeting the Xist interaction with HDAC3 to reactivate expression 
Jones did not teach a step of measuring expression of at last one Xist-dependent gene in the cells.
Chueh taught that Class I and II histone deacetylase inhibitors (HDACis) are approved for the treatment of cutaneous T-cell lymphoma and have demonstrated activity in other hematological cancers such as acute myelogenous leukemia.  See abstract and first paragraph of introduction. Chueh indicated that understanding the mechanisms of HDACi action is essential for their more effective clinical use, and broadening their clinical potential.  Moreover, a detailed understanding of the transcriptional changes elicited by HDACi in various tumor types, and the mechanistic basis for these effects, may provide insights into the specificity of these drugs for transformed cells and specific tumor types.  This can be pursued through analysis of transcription, histone acetylation changes, and promoter occupancy at the genomic level (see page 67, last paragraph of left column, section on Histone tail modifications on page 69, paragraph bridging columns on page 70, paragraph bridging columns on page 76, and first full paragraph on page 77). 
Rumbaugh exemplified transcriptome analysis by analyzing differential expression of 233637 genes, including Gpc4 and Atrx.  See abstract and Supplementary Table S3, available on line at https://www.nature.com/articles/npp201593#Sec14. 
e.g. as exemplified by Rumbaugh. One would have been motivated to do so in view of the demonstrated interest in examining the mechanisms of action of HDAC inhibition in the treatment of hematological cancers such as leukemia (evidenced by Chueh). In so doing, one would have inherently assayed expression of all Xist-inactivatable genes, including Gpc4 and Atrx, as evidenced by Rumbaugh.  Thus the invention as a whole was prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18, 23, 24, 28, and 33-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-22, 24 and 26 of copending Application No. 16/345666 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The ‘666 application claims a method of activating silenced X chromosome genes in a cell, the method comprising:

a histone deacetylase (HDAC) inhibitor that is not cytotoxic to the cell; and
a second inhibitor that is an inhibitor of deoxyribose nucleic acid (DNA) methylation;
and
detecting the activation of a silenced X chromosome gene in the cell.
See claim 7.
And, a method of activating a silenced X chromosome gene in a
cell, the method comprising:
administering a reactivation composition to the cell in need thereof having a silenced X
chromosome gene, the reactivation composition comprising:
a histone deacetylase (HDAC) inhibitor which is not cytotoxic to the cell; and
detecting the activation of a silenced X chromosome gene in the cell. See claim 11.
The histone deacetylase inhibitor can be e.g. RGFP966 (claim 13). Claim 24 depends from claim 11 and requires “the step of detecting the activation comprises detecting expression of the X chromosome gene”. Thus the subject matter of the instant claims was obvious in view of the claims of the ‘666 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they do not apply to the new grounds of rejection set forth above. 

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635